OFFICE         OF THE   AlTORNEY    GENERAL   OF TEXAS
                                          AUSTIN
 QRO”t?RslxLEp
 *T10111cY
         GmcnAL


HonorableU. It.BaldriQe
District      Attom8y
Denton,tuae
Deer Sir:




       give Dieyour op
       qlmtion, to-wit:

       Porn    a   800.   0
lion.Y. L Baldri~         - Pqe 2


           y anjr6alu-y fee of e
    &&ibl.    offdor             perwn
    Ineligiblr
             .*
          "The Sheriff of Demon Count Texn6,work8 un&r
    the salary oystimand the automob xi06 which ere pro-
    vided for the u6e of %he SherifSand tie deputier6s-e
    0-d -byaoid Dsnton Couuty. The ~&xpeueee   of Qt. Oper-
    ation  of the Sheriffto autamob$leauy).paid by Da&on
              Tbo Sheriffhas lstabllehedthe auata~of




    retall outletein De~tvni
         "The,Sheriff and hie deput$e6buy the gy(olinefor
    the countyowned cers and charge6eme to Dentm C0unt.y.
    At the end of the month the salea ticketsare   eaented
    to the Coaaisafoners* Court and they em paid t=
                                                  y Denton
    County.
         nTho oon of the Sheriffogrratoaa gasolinestation
    in thie city on a comi6sion baaie, The Sheriff~ci
                                                    .aon
    io the mnqec of the st#Son whiah is owned by a laej~r
    oil cxlpan nnd ho make6 a profit03 each galX.lon
                                                  of Caeo-
    line tllotii
               8 6eu6.
         "The sheriffmerely makes the purahhoeea
                                               of geeoline
    chargings&e to Centon county. The Comaio6ioner6~  Couri
    approvesthe paymat of 6eme. The Sh6riffhe6 no voice
    in the approvalof the accounteor the paytnmt.of awe,
            "It i6 not clear to W'uhother the 6bOVe   oted
    L’lUtUte6   pmhib%t   Sheriff under the abOVe 9"
                           the                     aCti@fZ-W
    I&dng ouch p~chssoo   i    hi6 OOlb 1 ebould l%kG 'fOT
    YOU t.0glye cy)pour 0 inian as to whether the 'A0 tlOm*
    &.LtUt@#,would prohibEt DentonCOUnti iroa,6pprO& ' - aad
                                      E
    pqyinp;~~l;ulmofthesoiloftheSeriffWdWthe
    above Stated fac.cto~”
‘!ion. \i. I(.   Beldridge - IQ6   3




          It is clear to u6 that our question, in conjunction
;dth the factti informationeubidttOd 1166 wholly outsideOS
i~xticloa432 aud 435 of the Texas PenalCode,

         Vie therefore,reepectfullyanmieryour questionin
the affiruat4ve.
             The Nopotiam6tatute16 designedto and does prohibit
the County Commiasionorsand County Judge from appointing,voting
i'oror confixmbg the appointmentCO my office,pooition,clerk-
ship eqloyclentor duty of          pereon relatedwithin the pro-
idbi tcd degree to euch offici 3 6 ?&ionthey Would attemptto pay
-M~lic funda to mch other peraon,but aaid statuteclearlydoes
;iot rohibitmere purchnsasfrm a pereon 60 relatedto them. In
til6  f ndxnce cited in your lotter there ha6 been no.attenptto
r:;ipoint  tho Sherifff'sDon to any office,enploymont, oitionor
duty, but the County is merely makin& purchasesfrom rIIQ,and even
if tho Zheriff*s6~ wac relat6dto the County Judge and aone one
OS &l of tho County Comi661oners by affinitywithin the 6ocond
ClcLroe   6nd by:consan,@.nity uitiin the third degree 6tillmere
~~arch&sm by the Comhsionoro     1 Court ikom him would not be pro-
i:ibitcd   under the laws of thie State unleon it 16 shown that 6ose .
:.c&or of the Court ~6s pecuniarilyinte+or;ted    in such purchases,
i: ia ~41 eetablishedin Texas that contrnctoenteredinto by a
:xbllc officerin No officialcapcicity      ~1‘0illegitand void if
sllcli  officereither directlyor indirectlyhas a puniary intorest
11~: such contract.Eoyors ot al VE. Lnlker ot al, ..76 S.bi. 305.
          Ye am enclooingcop166 of our OpinionNo. O-2383 wherein
LUC dcpzrtmnt held thct n schoolboard could lm~i'ully  buy C;an>lino
;.fid
    oil on the contractbasis etc. for the u6e of the~schoolfrom a
&od cousin of one of the cmmbersof the schoolboard, and that a
6c!loolboard could lawfully.glveprintin::work to the brotherof one
oz the rxe;nbers
               of the 6choolboard,whichprintingwa6 to be paid for
cut of school funds.
          R\rthcrwe &e encloeinCCOTI of Opinionho, O-2656where-
ir,tbi6 deparwnt held tl.atit wa6 not illegalfor a COUntyComais-
6i0116rto purchaseemergencyeup9lieafor conotruCtiOnand repair
of coud,y roads 66 an 6gcnt of the County,under aUthOrityOf the
;o~.i~t;i~nem*court, from the Comuisslonere~ bratherwho owned and
ij;mratCda business,where the COnr?i66ion6rW&8 not pSCtiaCily
                                                           648


iiOn.   L.   K.Baldridge - ?nee b




         our affkantAT0 aamlerto your fira% queotkn meaNar3.ly
compelsthe conclwion t&t our eecowi queetio3ehouldbe and I8
!:eretynxmweredin the nSp;o
                         J v0b
                                     Your8 very truly




JTZc:djn          -.
                  e-
I;nclosurea